Per Curiam.

It appears that the plaintiE below declared for one thing, and gave evidence of another totally variant. To this the defendant made an ob*338jection, which was overruled. In the next place, the declaration is for ten dollars, and the judgment for fifteen. Both errors áre fatal, and there must be a reversal with costs.*

 The multiplicity of cases from the Justices’ Courts will excuse the insertion of the following determination, by which it was decided, that they have no jurisdiction under the joint debt- or act.